IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD DONTA SATTERFIELD,                              No. 69675
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                            FILED
                                  Respondent.
                                                                                MAR 3 0 2016
                                                                               TRACIE K. LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY
                                                                                DEPUTY CLERK
                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from a district court order denying a
                memorandum and motion to dismiss for lack of subject matter jurisdiction.
                Eighth Judicial District Court, Clark County; Richard Scotti, Judge.
                               Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                               ORDER this appeal DISMISSED.




                                           Hardesty



                 aitta



                cc:      Hon. Richard Scotti, District Judge
                         Richard Donta Satterfield
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A